Case 6:20-cr-00161-MJJ-CBW Document 18-1 Filed 09/02/20 Page 1 of 3 PageID #: 36




                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                            LAFA\ETTE DIVISION

   UNITED STATES oF             AMERICA                            a*IMINAL No.   6:20-cr-00161
                                                        ]
   VERSUS                                               *
                                         "                         JUDGE JUNEAU
   BRANDON MICHAEL                MOSING *                         MAGISTRATE JUDGE WHITEHURST

                         UNDERSTANDING OF MA)OMUM PENALTY
                             AND CONSTITUTIONAL RIGHTS

           I, BRANDON MICHAEL MOSING, the above-named defendant, having been

   first duly sworn and placed under oath by the Clerk or his Deputy of the United States

   District Court, state that I have been advised and personally addressed by the Court

   (Judge) as to the nature of the charge against me, and, having been furnished a copy

   of the charge, hereby state that              I   understand the charge and that the Court has

   addressed me personally as to the maximum possible penalty that may be imposed

   against me, as follows:

           PENALTY - COUNT 1 OF THE BILL OF INFORMATION:

          A mandatory minimum term of imprisonment of not less than
          ten (10) years or a maximum sentence of life pursuant to zl
          U.S.C.   841(b)(1)(A), a fine of up to 910,000,000.00 pursuant to 2L
                    S
          u.s.c. $ 841(bX1)(A), or both; a term of supervised release of not
          less than five (5) years pursuant to ZL U.S.C. S 841(b)(1)(A); and
          a special assessment fee of $100.00 pursuant to 18 u.s.c. S 8018,
          which under this agreement is payable and due at the time his
          guilty plea is entered, and defendant agrees to tender the
          $100.00 special assessment by certified check                     or money order,
          payable to "Clerk, U. S. District Court.,,

          PENALTY         - COUNT 2 OF THE BILL OF INFORMATION:
          A term of imprisonrnent of not more than ten (10) years pursuant
          to 18 u.s.c. $ 924(a)(2), a fine of up to 92b0,000.00 pursuant to rg

                                                                   t
  Understanding of Maximum penalty and   Constitutio".,ll?:"' "t
Case 6:20-cr-00161-MJJ-CBW Document 18-1 Filed 09/02/20 Page 2 of 3 PageID #: 37




           U.S.C. S 3571, or both; a term of supervised release of not more
           than three (3) years pursuant to 18 U.S.C. S 3583; and a special
           assessment of $100.00 pursuant to 18 U.S.C. S 3013, which under
           this agreement is payable and due at the tirne his guilty plea is
           entered, and defendant agrees to tender the $100.00 special
           assessment by certified check                          or money order,          payable to
           "Clerk, U. S. District Court.".
           I, BRANDON MICHAELMOSING, further state that I also understand:

   1.    My right to be representedby counsel (a lawyer) of my choice, or if I cannot afford

         counsel, my right to be representedby Court-appointedcounsel at no cost to me.

   2.    My right to have      a   jury trial with twelve jurors who must all agree              as   to my guilt

         in order to convict.

   3.    My right not to be required to testify against myself, or at all, if I do not so desire.

   4.    My right to confront and cross-examine witnesses against me and my right to

         have compulsory process to require witnesses to testify.

   5.    My right to plead guilty or not guilty.

           I, BRANDON MICHAEL MOSING, realize that by pleading guilty I wiII stand

   convicted of      the crime charged and thereby waive my privilege against self-
   incrimination, my right to jury trial, my right to confront and cross-examine

   witnesses, and my right of compulsory process.

           I, BRANDON MICHAEL MOSING, further state that my plea in this matter

   is free and voluntary. No promises or assurances have been made to me by anyone

   to persuade me to plead guilty, except as stated in writing in the attached Plea

   Agreement. I have not been threatened in any way by anyone to persuade me to

   change my plea to        guilty. I am pleading guilty                   of my own free wiII because   I am in
   fact guilty as charged.


                                                                  of
   Understanding of Maximum Penalty and   Constituti"r"rlr?f,;'        '
Case 6:20-cr-00161-MJJ-CBW Document 18-1 Filed 09/02/20 Page 3 of 3 PageID #: 38




            Sworn to and subscribed before me this                      day of        2020,   in

   Lafayette, Louisiana.
                                                                    -




          N W. ROBIDEAUX, La. Bar No. 19390
       OMAS E. GUILBEAU, La. Bar No. 06573
    106 West Congress Street
    P.O. Box 3331
    Lafayette, Louisian a 7O502
    Telephone : (337) 232-7240


    DAVID C. JOSEPH
    United States Attorney


          c7.e0-r
            BORDELON,II, La. Bar
                                                                            +-27-zO
                                                                          DATE
    CRAIGY.                                           No. 34450
    Assistant United States Attorney
    800 Lafayette Street, Suite 2200
    Lafayette, Louisiana 70501
    Telephone: (337) 262-66L8




                                                      Page 3 of 3
   Understanding of Maximum Penalty and Constitutional Rights
